Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-14 and 16-20  are rejected under 35 U.S.C. 102(a)(1) as being anticipated by JUN CHAN UNG [KR20060081844, now Ung].

Claim 1
Ung discloses determining a relative position between a mobile device and a parked vehicle [see at least Ung, Tech-solution ¶ 20 (“the technical idea of the present invention that allows to determine the position of the vehicle receives the location announcement signal from the signal generating module attached to the vehicle can be readily applied by one skilled in the art within the protected range”)]; and
 causing one or more sounds to be emitted, wherein a volume or a pattern of the one or more sounds is based on the relative position between the mobile device and the parked vehicle [see at least Ung, Tech-solution ¶ 15 (“In addition, in the control portion 40 by the output through the speaker by the variable-output period of the notification sound according to the distance calculated by the position calculation module 42, the output section 50 If you do not check what is displayed audibly perceptible so that the vicinity of the vehicle position.”)].  
Claim 2
	Ung discloses the limitations of claim 1.
Ung further discloses causing the one or more sounds to be emitted from the mobile device [see at least Ung, Tech-solution ¶ 15 (“In addition, in the control portion 40 by the output through the speaker by the variable-output period of the notification sound according to the distance calculated by the position calculation module 42, the output section 50 If you do not check what is displayed audibly perceptible so that the vicinity of the vehicle position. For example, and hold the period of the output being ground away the ring tone from the speaker to the vehicle, the closer to the vehicle can shorten the period of the ring tone.”)].  
Claim 3
 Ung discloses the limitations of claim 1.
Ung further discloses causing the one or more sounds to be emitted from the parked vehicle [see at least Ung, Claim 6 (“The mobile communication control unit that displays the vehicle position, characterized in that the control module is configured to include the output of the variable output through a speaker to the output cycle of the notification sound according to the distance calculated by the position calculation module terminal.”)]. 
Note: Output through a speaker an include the vehicle. A sound made by a vehicle to indicated location of that vehicle is well known in the art. 
Claim 4  
 Ung discloses the limitations of claim 1.
Ung further discloses wherein the relative position between the mobile device and the parked vehicle comprises a distance and a direction between the mobile device and the parked vehicle [see at least Ung, Claims 4 and 6; Tech-solution ¶ 1 (“a mobile terminal that displays the vehicle position according to the present invention for solving the above problems is an input unit having one or more of the buttons so that a predetermined number or character input, the destination of the vehicle location detection and a memory in which a unique ID that is registered and stored in the vehicle, if the predetermined position for receiving a position signal generating notification signals for radio transmission from the sensor module installed in the vehicle, the vehicle position the selected search through said input with location based on the location announcement signal received from the sensor control unit for calculating the direction and distance to the vehicle position, with an arrow indicating the direction and distance to the vehicle position calculated by the control unit is configured to include a display output characterized in that.”), ¶ 15].
Claim 5
 Ung discloses the limitations of claim 1.
	Ung further discloses wherein a volume of the one or more sounds emitted is based on the relative position between the mobile device and the parked vehicle [see at least Ung, Tech-solution ¶ 16 (“by the variable-output period of the notification sound according to the distance calculated by the position calculation module 42, the output section 50 If you do not check what is displayed audibly perceptible so that the vicinity of the vehicle position. For example, and hold the period of the output being ground away the ring tone from the speaker to the vehicle, the closer to the vehicle can shorten the period of the ring tone.”)].  
Claim 6
 Ung discloses the limitations of claim 1.
	Ung further discloses a frequency at which the one or more sounds are emitted is based on the relative position between the mobile device and the parked vehicle [see at least Ung, Tech-solution ¶ 16 (“by the variable-output period of the notification sound according to the distance calculated by the position calculation module 42, the output section 50 If you do not check what is displayed audibly perceptible so that the vicinity of the vehicle position. For example, and hold the period of the output being ground away the ring tone from the speaker to the vehicle, the closer to the vehicle can shorten the period of the ring tone.”)].  
Claim 7
 Ung discloses the limitations of claim 1.
	Ung further discloses a pitch of the one or more sounds emitted is based on the relative position between the mobile device and the parked vehicle [see at least Ung, Fig.1, Tech-solution ¶ 16 (“by the variable-output period of the notification sound according to the distance calculated by the position calculation module 42, the output section 50 If you do not check what is displayed audibly perceptible so that the vicinity of the vehicle position. For example, and hold the period of the output being ground away the ring tone from the speaker to the vehicle, the closer to the vehicle can shorten the period of the ring tone.”)].    
Note: Variable-output can include pitch.  
Claim 8
 Ung discloses the limitations of claim 1.
	Ung further discloses the pattern at which the one or more sounds are emitted is based on the relative position between the mobile device and the parked vehicle [see at least Ung, Fig.1, Tech-solution ¶ 16 (“by the variable-output period of the notification sound according to the distance calculated by the position calculation module 42, the output section 50 If you do not check what is displayed audibly perceptible so that the vicinity of the vehicle position. For example, and hold the period of the output being ground away the ring tone from the speaker to the vehicle, the closer to the vehicle can shorten the period of the ring tone.”)].    
Claim 9  
 Ung discloses the limitations of claim 1.
	Ung further discloses transmitting a location of the mobile device to a remote computing device; and receiving the relative position between the mobile device and the parked vehicle from the remote computing device [see at least Ung, Tech-solution ¶ 15 (“map data may be received from the service provider's server via the mobile communication network is connected to the service provider's server in the terminal itself, or embedded in the vehicle position when the search function is selected for the terminal if, therefore may be stored in a separate external memory may be used by being mounted to the terminal.”)].  
Claim 10
Ung discloses upon determination that a mobile device is not able to receive a GPS signal when a vehicle is parked, monitoring a relative position between the mobile device and the vehicle as the mobile device moves away from the vehicle until the mobile device is able to receive a GPS signal [see at least Ung, Tech-solution ¶ 15 – 16 (“In addition, the controller 40 is selected according to the distance of the vehicle in case 4, the area around the location information stored in the map data of the device and the vehicle are stored separately, and direction data is matched to the map data may be configured to include a power control module 43 to output through the output unit (50). In this case, the map data may be received from the service provider's server via the mobile communication network is connected to the service provider's server in the terminal itself, or embedded in the vehicle position when the search function is selected for the terminal if, therefore may be stored in a separate external memory may be used by being mounted to the terminal. In addition, in the control portion 40 by the output through the speaker by the variable-output period of the notification sound according to the distance calculated by the position calculation module 42, the output section 50 If you do not check what is displayed audibly perceptible so that the vicinity of the vehicle position. For example, and hold the period of the output being ground away the ring tone from the speaker to the vehicle, the closer to the vehicle can shorten the period of the ring tone.”)]; and 
upon determination that the mobile device is able to receive a GPS signal, determining a location of the mobile device based on the GPS signal, and determining a location of the vehicle based on the location of the mobile device and the relative position between the mobile device and the vehicle  [see at least Ung, (Tech-solution ¶ 20 (“the technical idea of the present invention that allows to determine the position of the vehicle receives the location announcement signal from the signal generating module attached to the vehicle can be readily applied by one skilled in the art within the protected range.”)].  
Claim 11
 Ung discloses the limitations of claim 10.
	Ung further discloses transmitting the location of the vehicle to a remote computing device [see at least Ung, Tech-solution ¶ 15 and 16].
Claim 12  
 Ung discloses the limitations of claim 10.
	Ung further discloses transmitting a location of the mobile device to the remote computing device; receiving, from the remote computing device, a direction and a distance between the mobile device and the vehicle [see at least Ung, Claims 6 and 7 (“The mobile communication control unit that displays the vehicle position, characterized in that the control module is configured to include the output of the variable output through a speaker to the output cycle of the notification sound according to the distance calculated by the position calculation module terminal… in that the control unit is configured to include an output control module that outputs to the outside, or by its own internal map which is received from the outside (map) data for matching with the distance and direction of the vehicle calculated by the position calculation module the mobile terminal that displays the vehicle position, characterized in”), Tech-solution ¶ 15 – 16 (“In addition, the controller 40 is selected according to the distance of the vehicle in case 4, the area around the location information stored in the map data of the device and the vehicle are stored separately, and direction data is matched to the map data may be configured to include a power control module 43 to output through the output unit (50). In this case, the map data may be received from the service provider's server via the mobile communication network is connected to the service provider's server in the terminal itself, or embedded in the vehicle position when the search function is selected for the terminal if, therefore may be stored in a separate external memory may be used by being mounted to the terminal. In addition, in the control portion 40 by the output through the speaker by the variable-output period of the notification sound according to the distance calculated by the position calculation module 42, the output section 50 If you do not check what is displayed audibly perceptible so that the vicinity of the vehicle position. For example, and hold the period of the output being ground away the ring tone from the speaker to the vehicle, the closer to the vehicle can shorten the period of the ring tone.”)]; and 
emitting a sound based on the direction and the distance between the mobile device and the vehicle [see at least Ung, Tech-solution ¶ 15 and 16].  
Claim 13
	Ung discloses the method of Claim 1, Claim 13 is the mobile device and the limitations are analogous to Claim 1. For the reasons given above with respect to Claim 1, claim 13 is rejected 
Claim 16
 	Claim 16 has similar limitations to claim 5, therefore claim 16 is rejected with the same rationale as claim 5.
Claim 17
Claim 17 has similar limitations to claim 6, therefore claim 17 is rejected with the same rationale as claim 6.
Claim 18
Claim 18 has similar limitations to claim 7, therefore claim 18 is rejected with the same rationale as claim 7.
Claim 19 
Claim 19 has similar limitations to claim 8, therefore claim 19 is rejected with the same rationale as claim 8.
Claim 20
Claim 20 has similar limitations to claim 9, therefore claim 20 is rejected with the same rationale as claim 9.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over JUN CHAN UNG [KR20060081844, now Ung], in view of Harris Korn et al. [US20100318288, now Korn].
Claim 14
	Ung discloses the limitations of claim 1 and 13.
	Ung further discloses a mobile device [see at least Ung, Tech-solutions ¶ 1 (“a mobile terminal that displays the vehicle position according to the present invention”)].
	Ung does not specifically disclose a smart phone.
	Korn specifically teaches wherein the mobile device is a smart phone [see at least Korn claims 2 and 3 (“wherein said locator device is one of: a cellular phone, a smartphone or a PDA and uses one of cellular phone or WiMAX locating technology to determine the location coordinates.”)].  
Therefore, it would be obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the wireless phone to display the location of a vehicle of Ung with the use of a smart phone or key fob of Korn, to allow for a variety of techniques to provide more efficient ways to locate a parked vehicle. 

Claim 15
Ung discloses the limitations of claim 1 and 13.
Ung does not specifically disclose the mobile device is a key fob
Korn teaches the mobile device is a key fob [see at least Korn, ¶ 0003 (disclose a hand-held car locator device consisting of two parts, a transmitter/receiver in the vehicle, and a fob which is carried by the user.”), 0008].
Therefore, it would be obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the wireless phone to display the location of a vehicle of Ung with the use of a smart phone or key fob of Korn, to allow for a variety of techniques to provide more efficient ways to locate a parked vehicle. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Susan Johnson et al. [US 6392592]
A car locator system includes a hand-held locator which receives information with regard to the location of a vehicle and then stores that information for display on the hand-held locator. Thus, teaching the fob and any other hand-held locator. 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOAN T GOODBODY whose telephone number is (571) 270=7952. The examiner can normally be reached on M-TH 7-3, FRI 7-11.
	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at https://www.uspto.gov/patents/uspto-automated-interview-request-air-form.html.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, VIVEK KOPPIKAR, can be reached at (571) 272-5109. The Fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300. 
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspot.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from the USPTO Customer Serie Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000. 

/JOAN T GOODBODY/
Examiner, Art Unit 3667
(571) 270-7952